Bocees, J.:
I concur in the above opinion entirely, and am the better satisfied with the result, as it seems the question of damages was entirely overlooked on the trial. The right of recovery, if sustained, was limited to the value of the notes; that is, in this case, to the amouut the plaintiff would have been entitled to recover on them, had he sued upon the notes themselves. If paid, or reduced in value by *506part payments or just set-off, these matters were proper subjects for consideration on the question of damages. Admitting that the notes had been improperly retained or converted by the defendant, the question then would be how much had the plaintiff been damaged by the alleged wrongful act.
Present — Leabnbd, P. J., Bookes and Boabdman, JJ.
Judgment and order reversed and new trial granted, costs to abide event.